Citation Nr: 1315459	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-31 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension for a surviving spouse based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  The Veteran died in May 2006 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The appellant testified at a video-conference hearing before the undersigned Veterans Law Judge in February 2012.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Here, the appellant has submitted VA Forms 21-2690, completed by private medical care providers, in support of her claim.  However, they do not include information sufficient to properly adjudicate her claim.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Therefore, the appellant should be afforded a VA examination on remand.  As the case must be remanded, she should also be provided the opportunity to submit any recent treatment records in support of her claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all medical care providers who have treated her for her disabilities since February 2010.  Make arrangements to obtain all records that she adequately identifies.  
 
2.  Thereafter, schedule the appellant for a VA aid and attendance examination.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  The examination report must indicate that this has been accomplished.  Any indicated studies and tests should be conducted.

The examiner should discuss whether the appellant, as a result of her disabilities, is under an incapacity that requires care and assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.

The examiner should also mention whether the following factors are present as a result of the disabilities: inability of the appellant to dress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular disability cannot be done without aid; inability of the appellant to feed herself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

Finally, the examiner should state whether the appellant is bedridden, defined as required to remain in bed through the essential character of her disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.

4.  Finally, readjudicate the appellant's claim.  If the claim is not granted, provide the appellant and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



